Citation Nr: 1236287	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-02 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to an effective date earlier than February 27, 2002 for the initial disability rating of 100 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for PTSD.

In a decision in May 2004 the Board granted the Veteran's appeal for service connection for PTSD.  In a rating decision dated in May 2004 the RO effectuated the Board's decision with a rating of 50 percent effective February 27, 2002.  The Veteran appealed the assigned rating.

In a rating decision in May 2004 the RO increased the rating from 50 percent to 70 percent effective October 29, 2003.  The Veteran continued to appeal, seeing a higher rating.

In a decision in July 2008 the Board granted the Veteran's appeal for the highest possible rating of 100 percent, and in a rating decision dated in August 2008 the RO effectuated the Board's decision with an effective date of February 27, 2002. 


FINDING OF FACT

The law prohibits the assignment of an effective date of an evaluation and award of compensation based on an original claim, or on a claim reopened after final disallowance, prior to date of receipt of the claim; and there is no prior unadjudicated claim, or outstanding appeal, for service connection for PTSD, or for an earlier effective date for the initially assigned disability rating, prior to February 27, 2002.



CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier than February 27, 2002, for the initial disability rating of 100 percent for PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the issues decided in this decision, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of a letter from the AMC to the Veteran, dated in June 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA notice was provided to the appellant in March 2002; prior to the RO's April 2003 rating decision on the underlying claim of service connection for PTSD.  Where, as here, the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision assigning a rating and the effective date of the assigned rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in a subsequent request for an earlier effective date and/or increased rating following the initial grant of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as warranted by the facts and circumstances in this case.  The record in this case includes all of the Veteran's claims for benefits (including the April 1994 claim for service connection for an acquired psychiatric disorder); all prior rating decisions; and all prior Board decisions; and no additional pertinent evidence has been identified by the Veteran.  The Board accordingly finds that the record as it stands is sufficient to allow the Board to decide the case, and no further action is necessary.  

In December 1966 the Veteran separated from active duty service.  In November 1971 he filed a claim for service connection for a nervous/psychiatric disorder, which was denied in a February 1972 rating decision.  That decision was not appealed, nor was any new and material evidence submitted within the appeal period.

In April 1994 the Veteran filed a new claim for service connection for a nervous/psychiatric disorder, which was denied by the RO in April 1994 on the grounds of no new and material evidence.  The Veteran appealed that decision.

In a decision in March 1997 the Board denied the Veteran's request to reopen his previously denied claim for service connection for a nervous/psychiatric disorder on the grounds of no new and material evidence.  That decision is final.  See 38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 (1996); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2011).

In February 2002 the Veteran filed a claim for service connection for posttraumatic stress disorder, which was received by VA on February 27, 2002.  That claim was denied by the RO in a April 2003 rating decision.  The Veteran appealed.

In a decision in May 2004 the Board granted the Veteran's claim for service connection for posttraumatic stress disorder, and in a rating decision dated in May 2004 the RO effectuated the Board's decision with a rating of 50 percent effective February 27, 2002.  The Veteran appealed the assigned rating.

In a rating decision in May 2004 the RO increased the rating from 50 percent to 70 percent effective October 29, 2003.  The Veteran continued to press for the highest possible rating.

In a decision in July 2008 the Board granted the Veteran's request for the highest possible rating of 100 percent, and in a rating decision dated in August 2008 the RO effectuated the Board's decision with an effective date of February 27, 2002; the date of the Veteran's claim for service connection. 

In an October 2008 substantive appeal for an earlier effective date for the 100 percent rating for his service-connected PTSD, the Veteran stated that he was seeking an effective date of April 28, 1994.  

VA regulations provide that the effective date of an evaluation and award of compensation based on an original claim, or on a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a VA benefit.  38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).

Any communication or action, indicating intent to apply for disability compensation may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

The Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  

In this case, the effective date of the 100 percent rating is February 27, 2002; the date of receipt of the claim for service connection for PTSD.  This date complies with the provisions of 38 C.F.R. § 3.400.

Although a claim for an acquired psychiatric/nervous disorder was first filed in 1971, it was denied in 1972, and it was not appealed.  Additionally, while the Veteran did seek to reopen a claim for service connection for an acquired psychiatric/nervous disorder in April 1994, that claim was denied by the RO in April 1994, and subsequently by the Board in March 1997, on the grounds of no new and material evidence, and the Board's 1997 decision is final.  See 38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 (1996); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2011).  Accordingly, an earlier effective date of April 28, 1994, for the initial disability rating of 100 percent for PTSD, as requested by the Veteran in his October 2008 substantive appeal (Form 9), is not warranted.

In addition, prior to the Veteran's February 2002 correspondence, there is no unadjudicated claim for service connection for an acquired psychiatric disorder after the Board's March 1997 decision; and the claims file contains no communication, or record of any communication, that can be construed as a claim for service connection for said.  See Brannon, 12 Vet. App. at 35 (the Board is not required to conjure up issues that were not raised by the appellant).  Accordingly, the appropriate effective date for the initial disability rating of 100 percent for PTSD is February 27, 2002, which is the date of receipt of the claim for service connection.

The Veteran's request for an effective date prior to February 27, 2002, for the initial disability rating of 100 percent for PTSD must therefore be denied.  38 C.F.R. § 3.400; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  


ORDER

Entitlement to an effective date earlier than February 27, 2002, for the initial disability rating of 100 percent for PTSD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


